970 A.2d 728 (2009)
291 Conn. 916
Lloyd G. MORGAN, JR.
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided May 6, 2009.
Arthur L. Ledford, special public defender, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The petitioner Lloyd G. Morgan, Jr.'s petition for certification for appeal from the Appellate Court, 113 Conn.App. 902, 964 A.2d 1260 (2009), is denied.
ZARELLA, J., did not participate in the consideration of or decision on this petition.